Citation Nr: 1720110	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  14-05 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the rating reduction for service-connected adenocarcinoma of the prostate from 100 percent to 20 percent effective February 1, 2013 was proper. 

2. Entitlement to an evaluation in excess of 20 percent for residuals of adenocarcinoma of the prostate from February 1, 2013, and in excess of 60 percent from March 26, 2014. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953, from October 1954 to October 1957, and from November 1957 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which reduced the rating for the Veteran's service connected adenocarcinoma of the prostate cancer from 100 percent to 20 percent, effective February 1, 2013. The Board found that the issue of TDIU was raised by the record. 

The Board remanded this claim for further development in October 2015.  There has been substantial compliance with the remand directives, as such the Board proceeds to the merits of the claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1. The Veteran's prostate cancer is in remission and is not manifested by reoccurrence or metastasis. 

2. The Veteran had voiding dysfunction manifested by urine leakage that did not require absorbent material from February 1, 2013 to March 25, 2014. 

3. The Veteran had voiding dysfunction manifested by urine leakage requiring absorbent material, which needs to be changed more than 4 times per day after March 26, 2014.

4. The Veteran's service-connected disabilities do not preclude him from engaging in substantially gainful employment. 


CONCLUSIONS OF LAW

1. The change in evaluation for adenocarcinoma of the prostate from 100 percent to 20 percent effective February 1, 2013 was proper. 38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. § 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

2. The criteria for a rating higher than 20 percent for residuals of prostate cancer have not been met from February 1, 2013 to March 25, 2014. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

3. The criteria for a rating higher than 60 percent for residuals of prostate cancer have not been met after March 26, 2014. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2016).

4. The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 4.2, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of letters sent in March 2008 and October 2015.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to Veteran outlining the requirements for substantiate his claims, and adjudication thereafter.    

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's relevant VA and private medical records are in the file.  The Veteran was given VA examinations in March 2008, November 2011, and March 2014.  The examiners' respective reports are of record.  

The Board previously remanded this claim directing the RO to obtain complete medical records from the Veteran's primary care physician and private medical records from Dr. A.K. from Trinity Clinic.  In accordance with the Board's directives, the RO sent the Veteran a letter in October 2015 asking him to submit the aforementioned records or provide authorization for the RO to obtain said records.  Private medical records from Trinity Mother Frances Hospitals and Clinic, as well as Texas Oncology Tyler have been obtain and made a part of the record.    
For this reason, the RO's action substantially complied with the Board's remand directives.  

It is noteworthy, that the VA's duty to assist is not a one-way street, and the Veteran must cooperate in efforts to obtain relevant information. Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  A veteran must cooperate when he is asked for information that is essential in obtaining the evidence to substantiate his claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To that end, with respect to the Veteran's TDIU claim, the RO sent a notice letter requesting the Veteran to file an Application for Increased Compensation Based on Unemployability or Form 21-8940 in October 2015.  Review of the record shows that the Veteran did not provide the requested information. The Board finds that the VA's duty to assist has been satisfied regarding the TDIU claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is unaware of any such evidence.  Considering all of the above, the VA's duty to notify and assist has been satisfied. 

II. Rating Reduction 

The Veteran was granted service connection for adenocarcinoma of the prostate in August 2008, which was rated as 100 percent disabling under diagnostic code (DC) 7528.  The RO reduced the evaluation for the Veteran's adenocarcinoma of the prostate to 20 percent based on residuals effective February 1, 2013. 

Under DC 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months. If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115 (b), DC 7528.

Ordinarily, if a DC requires an assignment of a 100 percent evaluation for a finite period of time, followed by the requirement that the disorder be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction. See Rossiello v. Principi, 3 Vet. App. 430 (1992).  However, pursuant to DC 7528, any change in evaluation based on examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e), which outlines the due process requirement for reduction of rating.  Therefore, as a preliminary matter, the Board must ensure compliance with the due process requirements of reduction of rating before reach the merits of the claim.

To that end, where a reduction in an evaluation of a service-connected disability is warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice. If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which the 60-day period from the date of notice to the veteran expires. 38 C.F.R. § 3.105 (e).  

The rating reduction in this case complies with the due process requirements of 38 C.F.R. § 3.105 (e). That is, in February 2012, the RO proposed reduction of evaluation for the Veteran's adenocarcinoma of the prostate.  A March 2012 letter notified the Veteran that he had 60 days to present additional evidence showing that compensation should be continued at the prior level and that he could request a predeterminations hearing.  He did not submit additional evidence or request a hearing within 60 days.  Subsequently, the RO issued a rating decision in October 2012 reducing the rating to 20 percent effective February 1, 2013.  In light of this procedural history, the Board finds that the RO complied with the procedures required under 38 C.F.R. § 3.105 (e).  Thus, the analysis proceeds to whether the reduction was factually warranted.

The Veteran underwent VA examinations in November 2011 and March 2014. Both examinations showed that the Veteran's prostate cancer went into remission after treatment.  The Board finds these examinations adequate and highly probative in establishing that an evaluation of a 100 percent is not warranted, as the Veteran's prostate cancer was not active.  Furthermore, there is no evidence in the record to show that the Veteran's prostate cancer was either reoccurring or metastasizing.  Considering the totality of the evidence of record, the Board finds that the preponderance of the evidence of record weights against continuing a 100 percent rating after February 1, 2013, and as such, reduction of rating was appropriate. 

III. Increase Rating

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, DCs are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).   As noted above, in this case, the Veteran's adenocarcinoma of the prostate is evaluated under DC 7528.  

Under DC 7528, following a cessation of therapeutic procedure and if there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  In this case, the Veteran has voiding dysfunction, but does not have a renal dysfunction as shown by his most recent examination from March 2014. Therefore, the Board need not discuss the rating criteria for such condition, but rather focus the analysis on voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a .  For continual urine leakage, requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  The maximum rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 

When assigning a rating for urinary frequency, a maximum of 40 percent rating is assigned where there is daytime voiding interval less than 1 hour, or awakening to void one or more times per night.  With respect to obstructed voiding, a maximum of 30 percent rating is assigned where there is urinary retention requiring intermittent or continuous catheterization.  

In this instance, a 20 percent rating is assigned for the residuals of the Veteran's adenocarcinoma of the prostate from February 1, 2013 and March 25, 2016 and a 60 percent rating is assigned as of March 26, 2014.  The evidence in the record does not support a rating higher than what is currently assigned.   

Prior to March 26, 2014, the evidence in the record does not establish all the necessary components of a rating higher than 20 percent.  The November 2011 VA examination shows that the Veteran has voiding dysfunction because of radiation treatment.  While the Veteran had urine leakage, he did not require the wearing of absorbent material.  The Veteran had daytime voiding interval between 1 and 2 hours and nighttime awakening to void 3 to 4 times.  In addition, while the Veteran has symptoms of obstructed voiding, the exam shows that he did not require catheterization.  Based on this examination, the severity of the Veteran's voiding dysfunction does not rise to the level contemplated by a rating higher than 20 percent. 

After March 26, 2014, the Veteran's condition is rated as 60 percent disabling.  The next higher rating of 100 percent, under DC 7528, requires objective medical evidence of active, recurrent, or metastatic prostate cancer.  As noted above, the medical evidence does not establish, and the Veteran does not contend, that he has active, recurrent, or metastatic prostate cancer.  Therefore, a rating higher than 60 percent is not warranted.

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2016).  Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's residuals of prostate cancer.  The Veteran's primary contention is that he has urine leakage, which is contemplated in the rating schedule.  Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary. 


IV. TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  Notwithstanding, even if the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 38 C.F.R. § 4.16 (b).

The Veteran is service-connected for adenocarcinoma of the prostate (100 percent from February 05, 2008; 20 percent from February 01, 2013; 60 percent from March 26, 2014) and for erectile dysfunction associated with adenocarcinoma of the prostate (currently 0 percent).   For this reason, the Veteran's TDIU claim is moot for the period during which his only service-connected disability was rated as 100 percent disabling.  The service-connected disability meets the schedular criteria as of March 26, 2014.  For the period between from February 1, 2013 to March 25, 2014, the issue is on an extraschedular basis, as during this time the Veteran neither has a single disability rated at 60 percent or a combined rating of 70 percent or more. 

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A substantially complete VA Form 21-8940 is required to establish entitlement to TDIU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories. VA Adjudication Manual M21-1 IV.ii.2.F.2.b. (emphasis in original).

Under the VA Adjudication Manual, when VA Form 21-8940 has not been submitted, the issue of TDIU, whether expressly or reasonably raised, will be denied.

Here, the Board found that the issue of a TDIU was raised by the record in October 2015 and remanded the claim for further development.  The RO sent the Veteran a notice with a request for completion of a Veteran's Application for Increased Compensation Based on Unemployability or Form 21-8940 in October 2015.   Unfortunately, the Veteran did not return a completed Form 21-8940 to support his claim.  

Considering all the lay and medical evidence of record, the evidence lacks information regarding the Veteran's employment history, education, and, vocational training and the Veteran was provided the opportunity to provide this information.  After review, the Board finds that the record does not contain evidence that the Veteran's cannot maintain substantially gainful employment considering his educational and occupational history.  In light of the Veteran not providing additional evidence in this regard, VA has met its duties to notify and assist in this appeal and additional development of this issue is not required.  Under the circumstances, the Board finds the appeal must be denied.


ORDER

Rating reduction for evaluation for adenocarcinoma of the prostate from 100 percent to 20 percent effective February 1, 2013 was proper. 

Entitlement to an evaluation in excess of 20 percent for residuals of adenocarcinoma of the prostate from February 1, 2013, and in excess of 60 percent from March 26, 2014 is denied. 

 A TDIU is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


